     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.407 Page 1 of 18



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF                                  Case No.: 3:20-cv-01414-WQH-JLB
      AMERICA for the Use and
12    Benefit of FACILITIES                             ORDER
13    MECHANICAL
      CONTRACTORS, INC., a
14    California corporation,
15                                     Plaintiff,
16    v.
17    HEFFLER CONTRACTING
18    GROUP, a California corporation;
      NATIONWIDE MUTUAL
19    INSURANCE COMPANY, an
20    Ohio corporation; and DOES 1
      through 10, inclusive,
21
                                   Defendants.
22
      HAYES, Judge:
23
            The matter pending before the Court is the Motion to Compel Arbitration and Stay
24
      Proceedings filed by Defendants Heffler Contracting Group and Nationwide Mutual
25
      Insurance Company. (ECF No. 8).
26
27
28

                                                    1
                                                                           3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.408 Page 2 of 18



 1     I.   PROCEDURAL BACKGROUND
 2          On July 23, 2020, Plaintiff United States of America for The Use and Benefit of
 3    Facilities Mechanical Contractors, Inc. initiated this action by filing a Complaint against
 4    Defendants Heffler Contracting Group (“Heffler”), Alliant Insurance Services, Inc., and
 5    DOES 1 through 10, inclusive. (ECF No. 1).
 6          On August 11, 2020, Plaintiff filed an Amended Complaint against Defendants
 7    Heffler, Nationwide Mutual Insurance Company (“Nationwide”), and DOES 1 through 10,
 8    inclusive. (ECF No. 4). Plaintiff alleges that the federal government named Defendant
 9    Heffler as the general contractor for construction of an Emergency Service Center at Fort
10    Hunter Liggett, California. See id. at 2-3. Plaintiff alleges that Defendant “Heffler entered
11    into a written subcontract with [Plaintiff] as the third mechanical subcontractor” on June
12    20, 2019. Id. at 3. Plaintiff alleges that, “in performing its services, [it] was forced to
13    spend a tremendous and unanticipated overtime and incurred extra expenses . . . due to
14    [Defendant] Heffler’s mismanagement of its subcontractors, inability to provide a proper
15    schedule and failure to ensure coordination of the work and subcontractors . . . .” Id. at 3-
16    4. Plaintiff alleges that Defendant Heffler “refus[es] to compensate [Plaintiff] for the extra
17    time and expenses” and “continues to withhold at least $8,697.78 owed to” Plaintiff. Id.
18    at 4. Plaintiff brings the following four causes of action: (1) breach of contract, (2) quantum
19    meruit, (3) imposition of statutory penalties, and (4) recovery under Mill Act Payment
20    Bond. See id. at 5-9. Plaintiff seeks damages, statutory penalties, attorneys’ fees, costs,
21    pre and post-judgment interest, and “[s]uch other and further relief as the Court may deem
22    just and proper.” Id. at 9.
23          On October 9, 2020, Defendants Heffler and Nationwide (“Defendants”) filed a
24    Motion to Compel Arbitration and Stay Proceedings. (ECF No. 8). Defendants contend
25    that section 17(B)(1) of the subcontract between Plaintiff and Defendant Heffler requires
26    arbitration of Plaintiff’s claims because Plaintiff’s claims arise under or relate to the terms
27    and conditions of the subcontract and do not involve the acts or omission of the owner of
28    the project, the United States Army Corp of Engineers. On November 2, 2020, Plaintiff

                                                     2
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.409 Page 3 of 18



 1    filed a Response in opposition. (ECF No. 13). Plaintiff contends that section 17(B)(1) of
 2    the subcontract between Plaintiff and Defendant Heffler does not require arbitration of
 3    Plaintiff’s claims because Plaintiff’s claims involve the acts or omission of the United
 4    States Army Corp of Engineers. On November 9, 2020, Defendants filed a Reply. (ECF
 5    No. 14).
 6    II.   FACTS
 7          Defendant “Heffler was the general contractor for construction of the federally
 8    funded Emergency Services Center project [ ] located at Fort Hunter Liggett.” Castner
 9    Decl. ¶ 2, ECF No. 8-3 at 2. Defendant “Heffler entered into a written subcontract with
10    [Plaintiff] pursuant to which [Plaintiff] agreed to perform mechanical and related work at
11    [Fort Hunter Liggett] in exchange for payment by [Defendant] Heffler . . . .” Id. ¶ 3, ECF
12    No. 8-3 at 2. “As part of the requirements of [Defendant] Heffler’s contract with the owner
13    [of] the [p]roject, [Defendant] Heffler was required to obtain a Miller Act payment bond
14    to provide security for unpaid labor and materials . . . .” Id. ¶ 5, ECF No. 8-3 at 2.
15          Section 17 of the subcontract between Plaintiff and Defendant Heffler addresses
16    dispute resolution procedure. See Ex. B to Amended Complaint, ECF No. 4-3 at 29-30;
17    Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 40-41; Ex. 1 to Castner Decl., ECF No. 8-3
18    at 34-35. Section 17 states that
19          A.    Preliminary Dispute Resolution Procedure and Agreement to
            Arbitrate
20
21                 1)     Disputes Under Prime Contract. Any dispute resolution
                          procedure in the Prime Contract shall be deemed incorporated in
22
                          this Subcontract, and shall apply to any disputes arising
23                        hereunder, except for disputes not involving the acts, omissions
                          or otherwise the responsibility of the Owner under the Prime
24
                          Contract, and those which have been waived by the making or
25                        acceptance of final payment. Subject to compliance with all
                          applicable laws, including but not limited to those relating to
26
                          false claims, dispute and claim certifications, and cost and
27                        pricing data requirements, Contractor’s sole obligation is to
                          present any timely-filed claims by Subcontractor to Owner under
28

                                                    3
                                                                                3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.410 Page 4 of 18



 1                     such procedure and, subject to the other provisions of this
                       Subcontract, to pay to Subcontractor the proportionate part of
 2
                       any sums paid by the Owner to which Subcontractor is entitled.
 3
                 2)    Settlement Negotiations. Subject to Prime Contract dispute
 4
                       resolution procedures under Section 17.1.1, and as to disputes
 5                     not involving the acts, omissions or otherwise the responsibility
                       of the Owner under the Prime Contract, promptly upon
 6
                       notification by the Subcontractor of a dispute, the Contractor and
 7                     Subcontractor shall meet to informally resolve such dispute. If
                       no resolution is achieved, the parties, prior to the initiation of any
 8
                       action or proceeding under this Section, shall make a good faith
 9                     effort to resolve the dispute by negotiation between
                       representatives with decision-making power, who, to the extent
10
                       possible, shall not have had substantive involvement in the
11                     matters of the dispute, unless the parties otherwise agree. To
                       facilitate the negotiation, the parties agree either to fashion a
12
                       procedure themselves or seek the assistance of a person or
13                     organization experienced in alternative dispute resolution
                       procedures, such as mediation or other similar procedures.
14
15
            B.   Arbitration Procedures. In the event the Prime Contract contains an
16               arbitration provision or for disputes not involving the acts, omissions
                 or otherwise the responsibility of the Owner under the Prime Contract,
17
                 or allocation issues pertaining to Section 15.2(a) which were resolved
18               by the trier of fact in any underlying litigation or binding dispute
                 resolution, the following shall apply:
19
20               1)    Notice of Demand. For arbitration under the Prime Contract,
                       notice of the demand for arbitration shall be filed in writing with
21
                       the other party to this Subcontract and shall conform to the
22                     requirements of the arbitration provision set forth in the Prime
                       Contract. For claims not involving the acts or omission or
23
                       otherwise the responsibility of the Owner under the Prime
24                     Contract, the parties hereto shall submit all disputes arising under
                       or relating to the terms and conditions of this Subcontract to
25
                       arbitration in accordance with the Construction Industry Rules of
26                     the American Arbitration Association then in effect. In either
                       case, the demand for arbitration shall be made within a
27
                       reasonable time after written notice of the claim, dispute or other
28                     matter in question has been given, and in no event, shall it be

                                                  4
                                                                               3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.411 Page 5 of 18



 1                        made after the date when institution of legal or equitable
                          proceedings based on such claim dispute or other matter in
 2
                          question would be barred by the applicable statute of limitations.
 3
                   2)     Award. The award rendered by the arbitrator(s) shall be final and
 4
                          judgment may be entered upon it in accordance with applicable
 5                        law in any court having jurisdiction.
 6
                   3)     Work Continuation and Payment. Unless otherwise agreed in
 7                        writing, Subcontractor shall carry on the work and maintain the
                          Contractor’s schedule pending arbitration, and if so, Contractor
 8
                          shall continue to make payments in accordance with this
 9                        Subcontract.
10
                   4)     Consolidated Arbitration Proceedings. To the extent not
11                        prohibited by their contracts with others, the claims and disputes
                          of Owner, Contractor, Subcontractor and other subcontractors,
12
                          suppliers and/or material suppliers involving a common question
13                        of fact or law shall be heard by the same arbitrator(s) in a single
                          proceeding. In this event, it shall be the responsibility of
14
                          Subcontractor to prepare and present Contractor’s case, to the
15                        extent the proceedings are related to this Subcontract. Should
                          Contractor enter arbitration with the Owner or others regarding
16
                          matters relating to this Subcontract, Subcontractor shall be bound
17                        by the result of the arbitration to the same degree as the
                          Contractor.
18
19                 5)     No Limitation of Rights or Remedies. This Section shall not be
                          deemed a limitation of any rights or remedies which
20
                          Subcontractor may have under any federal or state mechanic’s
21                        lien laws or under any applicable labor and material payment
                          bonds unless such rights or remedies are expressly waived by it.
22
23
      Ex. B to Amended Complaint, ECF No. 4-3 at 29-30; Ex. 1 to Defendants’ Motion, ECF
24
      No. 8-1 at 40-41; Ex. 1 to Castner Decl., ECF No. 8-3 at 34-35.
25
      III.   CONTENTIONS
26
             Defendants contend that the Federal Arbitration Act requires Plaintiff to arbitrate its
27
      claims against Defendant Heffler pursuant to the subcontract between Plaintiff and
28

                                                    5
                                                                                3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.412 Page 6 of 18



 1    Defendant Heffler. Defendants contend that the arbitration agreement is strictly enforced
 2    pursuant to the Federal Arbitration Act. Defendants contend that all of Plaintiff’s claims
 3    against Defendant Heffler are subject to the arbitration agreement because Plaintiff’s
 4    claims arise under or relate to the terms and conditions of the subcontract and do not
 5    involve the acts or omission of the United States Army Corp of Engineers. Defendants
 6    contend that the Federal Arbitration Act requires a stay pending the outcome of arbitration.
 7    Defendants contend that Plaintiff’s fourth cause of action pursuant to the Miller Act should
 8    be stayed pending the outcome of arbitration.
 9          Plaintiff contends that the exclusion language of the dispute resolution section
10    applies and that this matter is excluded from arbitration because Plaintiff’s claims involve
11    the acts or omission of the United States Army Corp of Engineers. Plaintiff contends that
12    the language of the dispute resolution section of the subcontract is ambiguous such that
13    there is no clear agreement of the parties to arbitrate the claims at issue. Plaintiff contends
14    that the terms of the arbitration agreement are procedurally and substantively
15    unconscionable.
16 IV.      STANDARD OF REVIEW
17          The Federal Arbitration Act (“FAA”) “was enacted in 1925 in response to
18    widespread judicial hostility to arbitration agreements.”          AT&T Mobility LLC v.
19    Concepcion, 563 U.S. 333, 339 (2011). Section 2 of the FAA states that
20          A written provision in any . . . contract evidencing a transaction involving
            commerce to settle by arbitration a controversy thereafter arising out of such
21
            contract or transaction . . . shall be valid, irrevocable, and enforceable, save
22          upon such grounds as exist at law or in equity for the revocation of any
            contract.
23
24    9 U.S.C. § 2. Section 4 of the FAA states that
25          A party aggrieved by the alleged failure, neglect, or refusal of another to
            arbitrate under a written agreement for arbitration may petition any United
26
            States district court which, save for such agreement, would have jurisdiction
27          under title 28, . . . for an order directing that such arbitration proceed in the
            manner provided for in such agreement.
28

                                                     6
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.413 Page 7 of 18



 1    9 U.S.C. § 4. Section 3 of the FAA states that
 2             If any suit or proceeding be brought in any of the courts of the United States
               upon any issue referable to arbitration under an agreement in writing for such
 3
               arbitration, the court in which such suit is pending, upon being satisfied that
 4             the issue involved in such suit or proceeding is referable to arbitration under
               such an agreement, shall on application of one of the parties stay the trial of
 5
               the action until such arbitration has been had in accordance with the terms of
 6             the agreement . . . .
 7
      9 U.S.C. § 3.
 8
               “The basic role for courts under the FAA is to determine (1) whether a valid
 9
      agreement to arbitrate exists and, if it does, (2) whether the agreement encompasses the
10
      dispute at issue.” Kilgore v. KeyBank, Nat. Ass’n, 718 F.3d 1052, 1058 (9th Cir. 2013).
11
      “If the response is affirmative on both counts, then the [FAA] requires the court to enforce
12
      the arbitration agreement in accordance with its terms.” Chiron Corp. v. Ortho Diagnostic
13
      Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). The FAA “leaves no place for the exercise
14
      of discretion by a district court, but instead mandates that district courts shall direct the
15
      parties to proceed to arbitration on issues as to which an arbitration agreement has been
16
      signed.” Dean Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985) (citing 9 U.S.C. §§
17
      3, 4).
18
               The party moving to compel arbitration has the “burden to provide evidence of the
19
      existence of an agreement to arbitrate, it is generally sufficient for that party to present a
20
      copy of the contract to the court.” Baker v. Italian Maple Holdings, LLC, 13 Cal. App. 5th
21
      1152, 1160 (2017). “Once such a document is presented to the court, the burden shifts to
22
      the party opposing the motion to compel, who may present any challenges to the
23
      enforcement of the agreement and evidence in support of those challenges.” Id. “In
24
      keeping with California’s strong public policy in favor of arbitration, any doubts regarding
25
      the validity of an arbitration agreement are resolved in favor of arbitration.” Samaniego v.
26
      Empire Today LLC, 205 Cal. App. 4th 1138, 1144 (2012).
27
28

                                                      7
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.414 Page 8 of 18



 1     V.   DISCUSSION
 2          Section 2 of the FAA is “the primary substantive provision of the Act” and “reflect[s]
 3    both a liberal federal policy favoring arbitration and the fundamental principle that
 4    arbitration is a matter of contract.” Concepcion, 563 U.S. at 339 (citations omitted). “In
 5    line with these principles, courts must place arbitration agreements on an equal footing
 6    with other contracts and enforce them according to their terms.” Id. (citations omitted).
 7    District courts “apply ordinary state-law principles that govern the formation of contracts
 8    to decide whether an agreement to arbitrate exists.”                    Norcia v. Samsung
 9    Telecommunications Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017). “Generally, under
10    California law, the essential elements for a contract are (1) [p]arties capable of contracting;
11    (2) [t]heir consent; (3) [a] lawful object; and (4) [s]ufficient cause or consideration.” Id. at
12    1284 (alterations in original) (quoting Cal. Civ. Code § 1550).
13              a. Exclusion Provisions of Arbitration Agreement
14          Defendants contend that all of Plaintiff’s claims against Defendant Heffler are
15    subject to the arbitration agreement because all of Plaintiff’s claims arise under or relate to
16    the terms and conditions of the subcontract.         Plaintiff contends that the arbitration
17    agreement is inapplicable to this dispute because all claims involving acts or omissions by
18    the owner of the project are excluded from arbitration and this dispute will involve the acts
19    or omissions by the owner.
20          Section A(1) of the arbitration agreement states that “[a]ny dispute resolution
21    procedure in the Prime Contract shall be deemed incorporated in this Subcontract, and shall
22    apply to any disputes arising hereunder, except for disputes not involving the acts,
23    omissions or otherwise the responsibility of the Owner under the Prime Contract . . . .” Ex.
24    B to Amended Complaint, ECF No. 4-3 at 29; Ex. 1 to Defendants’ Motion, ECF No. 8-1
25    at 40; Ex. 1 to Castner Decl., ECF No. 8-3 at 34. Section B(1) of the arbitration agreement
26    states that “[f]or claims not involving the acts or omission or otherwise the responsibility
27    of the Owner under the Prime Contract, the parties hereto shall submit all disputes arising
28    under or relating to the terms and conditions of this Subcontract to arbitration in accordance

                                                     8
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.415 Page 9 of 18



 1    with the Construction Industry Rules of the American Arbitration Association then in
 2    effect.” Ex. B to Amended Complaint, ECF No. 4-3 at 30; Ex. 1 to Defendants’ Motion,
 3    ECF No. 8-1 at 41; Ex. 1 to Castner Decl., ECF No. 8-3 at 35.
 4           Plaintiff alleges that Defendant “Heffler entered into a written subcontract with
 5    [Plaintiff] as the third mechanical subcontractor” on June 20, 2019. (ECF No. 4 at 3).
 6    Plaintiff alleges that, “in performing its services, [it] was forced to spend a tremendous and
 7    unanticipated overtime and incurred extra expenses . . . due to [Defendant] Heffler’s
 8    mismanagement of its subcontractors, inability to provide a proper schedule and failure to
 9    ensure coordination of the work and subcontractors . . . .” Id. at 3-4. The Complaint in
10    this case does not include the United States Army Corp of Engineers as a defendant or any
11    claims against the United States Army Corp of Engineers as the owner of the project.
12    Plaintiff’s sole reference to the owner of the project occurs in the Amended Complaint
13    occurs in the following sentence: “On or about June 14, 2017, United States of America by
14    and through the U.S. Army Corp of Engineers issued a Solicitation for construction of
15    Emergency Service Center Fort Hunter Liggett, CA allocating approximately $28 million
16    to construct a new 46,200 sq. ft. emergency center facility at Fort Hunter Liggett, California
17    . . . .” Id. at 2-3. The Court finds that Plaintiff fails to provide sufficient evidence that this
18    dispute involves the acts or omissions by the owner. The Court concludes that section B
19    of the arbitration agreement applies to Plaintiff’s claims.
20              b. Ambiguity of Arbitration Agreement
21           Defendants contend that the arbitration agreement is valid and enforceable because
22    Plaintiff and Defendant Heffler voluntarily entered into the subcontract and consented to
23    resolve their disputes by arbitration. Plaintiff contends that the dispute resolution section
24    of the subcontract is unenforceable because it is ambiguous. Plaintiff contends that
25    ambiguous agreements cannot provide the necessary contractual basis for compelling
26    arbitration. Plaintiff contends that ambiguity negates any actual agreement to arbitrate
27    because a party cannot consent to something it does not understand. Plaintiff contends that
28

                                                      9
                                                                                   3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.416 Page 10 of 18



 1    the dispute resolution section is confusing and contradictory because it contains preambles
 2    and references to other agreements and non-existent sections.
 3          “When an arbitration provision is ambiguous, [courts] will interpret that provision,
 4    if reasonable, in a manner that renders it lawful, both because of our public policy in favor
 5    of arbitration as a speedy and relatively inexpensive means of dispute resolution, and
 6    because of the general principle that [courts] interpret a contractual provision in a manner
 7    that renders it enforceable rather than void.” Pearson Dental Supplies, Inc. v. Superior
 8    Court, 48 Cal. 4th 665, 682 (2010); see Roman v. Superior Court, 172 Cal. App. 4th 1462,
 9    1473 (2009) (citations omitted) (“Even if the language in the Flo–Kem arbitration
10    provision were somehow ambiguous on this point, given the public policy favoring
11    arbitration and the requirement we interpret the provision in a manner that renders it legal
12    rather than void, we would necessarily construe the arbitration agreement as imposing a
13    valid, mutual obligation to arbitrate.”). “An interpretation which gives effect is preferred
14    to one which makes void.” Cal. Civ. Code § 3541. “A contract must receive such an
15    interpretation as will make it lawful, operative, definite, reasonable, and capable of being
16    carried into effect, if it can be done without violating the intention of the parties.” Cal.
17    Civ. Code § 1643.
18          Plaintiff contends that the following provision of the arbitration agreement is
19    ambiguous: “In the event the Prime Contract contains an arbitration provision or for
20    disputes not involving the acts, omissions or otherwise the responsibility of the Owner
21    under the Prime Contract, or allocation issues pertaining to Section 15.2(a) which were
22    resolved by the trier of fact in any underlying litigation or binding dispute resolution, the
23    following shall apply . . . .” Ex. B to Amended Complaint, ECF No. 4-3 at 29; Ex. 1 to
24    Defendants’ Motion, ECF No. 8-1 at 40; Ex. 1 to Castner Decl., ECF No. 8-3 at 34.
25    Plaintiff contends that the prime contract does not contain an arbitration provision and that
26    section 15.2(a) of the subcontract does not exist. Plaintiff contends that the provision
27    places the filing party in the position of determining whether the owner of the project is
28    involved in this dispute.

                                                   10
                                                                               3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.417 Page 11 of 18



 1          The subcontract states that “[f]or claims not involving the acts or omission or
 2    otherwise the responsibility of the Owner under the Prime Contract,” section B(1) shall
 3    apply and “the parties hereto shall submit all disputes arising under or relating to the terms
 4    and conditions of this Subcontract to arbitration in accordance with the Construction
 5    Industry Rules of the American Arbitration Association then in effect.” Ex. B to Amended
 6    Complaint, ECF No. 4-3 at 30; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 41; Ex. 1 to
 7    Castner Decl., ECF No. 8-3 at 35. In other words, any disputes between subcontractors
 8    not involving the United States Army Corp of Engineers are subject to arbitration. The
 9    Court finds that arbitration applies in this case because the Complaint involves a dispute
10    between subcontractors and does not involve the United States Army Corp of Engineers.
11    The Court concludes that this provision of the arbitration agreement is not ambiguous.
12          Plaintiff contends that the following provision of the arbitration agreement is
13    ambiguous because the prime contract does not contain an arbitration provision: “For
14    arbitration under the Prime Contract, notice of the demand for arbitration shall be filed in
15    writing with the other party to this Subcontract and shall conform to the requirements of
16    the arbitration provision set forth in the Prime Contract.” Ex. B to Amended Complaint,
17    ECF No. 4-3 at 30; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 41; Ex. 1 to Castner Decl.,
18    ECF No. 8-3 at 35. However, the following sentence states that “For claims not involving
19    the acts or omission or otherwise the responsibility of the Owner under the Prime Contract,
20    the parties hereto shall submit all disputes arising under or relating to the terms and
21    conditions of this Subcontract to arbitration in accordance with the Construction Industry
22    Rules of the American Arbitration Association then in effect.” Ex. B to Amended
23    Complaint, ECF No. 4-3 at 30; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 41; Ex. 1 to
24    Castner Decl., ECF No. 8-3 at 35. The Court concludes that the arbitration procedures of
25    the sentence regarding “claims not involving the acts or omission or otherwise the
26    responsibility of the Owner under the Prime Contract” are not ambiguous and apply to this
27    dispute. Ex. B to Amended Complaint, ECF No. 4-3 at 30; Ex. 1 to Defendants’ Motion,
28    ECF No. 8-1 at 41; Ex. 1 to Castner Decl., ECF No. 8-3 at 35.

                                                    11
                                                                                3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.418 Page 12 of 18



 1          Plaintiff contends that the following provision of the arbitration agreement is
 2    ambiguous because it nullifies all preceding limitations on the subcontractor: “This Section
 3    shall not be deemed a limitation of any rights or remedies which Subcontractor may have
 4    under any federal or state mechanic’s lien laws or under any applicable labor and material
 5    payment bonds unless such rights or remedies are expressly waived by it.” Ex. B to
 6    Amended Complaint, ECF No. 4-3 at 30; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 41;
 7    Ex. 1 to Castner Decl., ECF No. 8-3 at 35. The Court concludes that this provision of the
 8    arbitration agreement is not ambiguous.
 9              c. Unconscionability
10          “Unconscionability is ultimately a question of law” for the courts to decide. Net
11    Glob. Mktg., Inc. v. Dialtone, Inc., 217 F. App’x 598, 600 (9th Cir. 2007). “Courts may
12    find a contract as a whole ‘or any clause of the contract’ to be unconscionable.” Sanchez v.
13    Valencia Holding Co., LLC, 61 Cal. 4th 899, 910 (2015) (quoting Cal. Civ. Code, §
14    1670.5(a)).    “Under California law, a contract provision is unenforceable due to
15    unconscionability only if it is both procedurally and substantively unconscionable.”
16    Shroyer v. New Cingular Wireless Servs., Inc., 498 F.3d 976, 981 (9th Cir. 2007). The
17    procedural element focuses on “oppression or surprise due to unequal bargaining power,”
18    while the substantive element focuses on “overly harsh or one-sided results.” Armendariz
19    v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000). “[A] sliding scale” is
20    applied: “the more substantively oppressive the contract term, the less evidence of
21    procedural unconscionability is required is required to come to the conclusion that the term
22    is unenforceable, and vice versa.” Id. Still, “both [must] be present in order for a court to
23    exercise its discretion to refuse to enforce a contract or clause under the doctrine of
24    unconscionability.”    Id.   “Because unconscionability is a contract defense, the party
25    asserting the defense bears the burden of proof.” Sanchez, 61 Cal. 4th at 911.
26                     i. Procedural Unconscionability
27          Plaintiff contends that the arbitration agreement is procedurally unconscionable.
28    Plaintiff contends that the dispute resolution section of the subcontract requires Plaintiff to

                                                    12
                                                                                3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.419 Page 13 of 18



 1    abide by the terms of the prime contract between the owner of the project and Defendant
 2    Heffler. Plaintiff asserts that it was not a party to the prime contract and did not participate
 3    in its negotiation. Plaintiff contends that Defendant Heffler forced the terms of the prime
 4    contract on Plaintiff on a take-it-or-leave-it basis. Defendants contend that the arbitration
 5    agreement is not procedurally unconscionable. Defendants contend that the parties had
 6    equal bargaining power regarding the subcontract. Defendants contend that Plaintiff was
 7    able to negotiate and had the opportunity to propose revisions to the subcontract.
 8    Defendants assert that Plaintiff engaged in negotiations and three rounds of revisions with
 9    Defendant Heffler regarding the subcontract. Defendants contend that the portion of the
10    subcontract that references the prime contract is irrelevant to the arbitration agreement.
11           “Procedural unconscionability analysis focuses on oppression or surprise.”
12    Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1280 (9th Cir. 2006). “Oppression arises
13    from an inequality of bargaining power that results in no real negotiation and an absence of
14    meaningful choice, while [s]urprise involves the extent to which the supposedly agreed-
15    upon terms are hidden in a prolix printed form drafted by the party seeking to enforce them.”
16    Id. (alteration in original).
17           Plaintiff’s co-owner states in a sworn declaration that “[i]n reviewing the complicated
18    language and various conditions precedent and cross-references of Section 17 of the
19    Subcontract between [Plaintiff] and [Defendant] Heffler . . . , I . . . did not feel that this
20    could be changed or negotiated because it was based on and incorporated the terms of the
21    Prime Contract signed between the United States Army Corp of Engineers as the owner of
22    the [p]roject and [Defendant] Heffler . . . , long before [Plaintiff]’s involvement.” Ladda
23    Decl. ¶ 2, ECF No. 13-1 at 2. Plaintiff’s project manager states in a sworn declaration that
24    he “signed the Subcontract between [Plaintiff] and [Defendant] Heffler . . . on behalf of
25    [Plaintiff].” Kaliszewski Decl. ¶ 2, ECF No. 13-9 at 2. Plaintiff’s project manager further
26    states that “[i]n reviewing the convoluted language and various prerequisites and cross-
27    references of Section 17 of the Subcontract between [Plaintiff] and [Defendant] Heffler . . .
28    , I . . . did not feel that this could be changed or negotiated because it was based on and

                                                    13
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.420 Page 14 of 18



 1    incorporated the terms of the Prime Contract signed between the United States Army Corp
 2    of Engineers as the owner of the [p]roject and [Defendant] Heffler . . . , long before
 3    [Plaintiff]’s involvement.” Id. ¶ 3, ECF No. 13-9 at 2.
 4          The subcontract submitted by Plaintiff and Defendants shows that Plaintiff’s project
 5    manager initialed or signed every page of the 52-page subcontract. See Ex. B to Amended
 6    Complaint, ECF No. 4-3 at 3-53; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 14-64; Ex.
 7    1 to Castner Decl., ECF No. 8-3 at 8-58. The subcontract shows Plaintiff’s project
 8    manager’s initials on the bottom right-hand corner of page three which states in bolded text
 9    “This Subcontract has important legal and insurance consequences. Consultation with an
10    attorney and insurance consultant is encouraged with respect to its completion or
11    modification.” Ex. B to Amended Complaint, ECF No. 4-3 at 5 (emphasis omitted); Ex.
12    1 to Defendants’ Motion, ECF No. 8-1 at 16 (emphasis omitted); Ex. 1 to Castner Decl.,
13    ECF No. 8-3 at 10 (emphasis omitted).              The subcontract shows Plaintiff’s project
14    manager’s initials on the bottom right-hand corners of pages 27 and 28 on which the dispute
15    resolution procedure section appears. See Ex. B to Amended Complaint, ECF No. 4-3 at
16    29-30; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 40-41; Ex. 1 to Castner Decl., ECF
17    No. 8-3 at 34-35. The signature page of the subcontract states that “This Subcontract has
18    important legal and insurance consequences. Consultation with an attorney and insurance
19    consultant is encouraged with respect to its completion or modification.”            Ex. B to
20    Amended Complaint, ECF No. 4-3 at 33 (emphasis omitted); Ex. 1 to Defendants’ Motion,
21    ECF No. 8-1 at 44 (emphasis omitted); Ex. 1 to Castner Decl., ECF No. 8-3 at 38 (emphasis
22    omitted). On the signature page of the subcontract, Plaintiff’s project manager’s signature,
23    printed name, and title appear as well as the date June 20, 2019. See Ex. B to Amended
24    Complaint, ECF No. 4-3 at 33; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 44; Ex. 1 to
25    Castner Decl., ECF No. 8-3 at 38.
26          Defendant Heffler’s Senior Design Build Program Manager states in a sworn
27    declaration that he “participated in negotiation of the Subcontract . . . .” Castner Decl. ¶ 3,
28    ECF No. 8-3 at 2. Plaintiff’s project manager wrote his initials on the pages of the

                                                    14
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.421 Page 15 of 18



 1    arbitration agreement, affirming that he reviewed it. See, e.g., Dominguez v. Stone Brewing
 2    Co., LLC, No. 20-cv-251-WQH-BLM, 2020 WL 3606396, at *6 (S.D. Cal. July 2, 2020)
 3    (“Dominguez wrote his initials next to the arbitration agreement, affirming that he
 4    reviewed it.”). The arbitration agreement is not hidden in the subcontract; the section
 5    heading is in all capital letters, bolded, and enlarged font. See Ex. B to Amended
 6    Complaint, ECF No. 4-3 at 29; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 40; Ex. 1 to
 7    Castner Decl., ECF No. 8-3 at 34. The provisions of the arbitration agreement are in the
 8    same font and size as the rest of the subcontract. See Ex. B to Amended Complaint, ECF
 9    No. 4-3 at 29-30; Ex. 1 to Defendants’ Motion, ECF No. 8-1 at 40-41; Ex. 1 to Castner
10    Decl., ECF No. 8-3 at 34-35. The Court concludes that Plaintiff has failed to make an
11    adequate showing of procedural unconscionability necessary to render the arbitration
12    agreement in the subcontract unenforceable. See, e.g., Kilgore, 718 F.3d at 1059 (“Nor is
13    the arbitration provision procedurally unconscionable. . . . Nor was the arbitration clause
14    buried in fine print in the Note, but was instead in its own section, clearly labeled, in
15    boldface.”); Sherman v. RMH, LLC, No. 13cv1986–WQH–WMc, 2014 WL 30318, at *8
16    (S.D. Cal. Jan. 2, 2014) (“As discussed above, the arbitration provision is not hidden in the
17    Contract; it is referenced in boldface type close to Plaintiff’s signature line, and the clause
18    itself is set out in a prominent fashion on the reverse side of the one-page contract. The
19    Court finds that Plaintiff has failed to make an adequate showing of unconscionability
20    necessary to render the arbitration clause in the Contract unenforceable.”); Velazquez, 2013
21    WL 4525581, at *6 (alterations in original) (citations omitted) (“The Court finds that
22    Plaintiff had a ‘meaningful opportunity to opt out of the arbitration provision when signing
23    the agreement and still preserve . . . her job.’ The Court finds that the option to opt-out
24    was not ‘buried in fine print . . . , but was instead . . . , clearly labeled, in boldface.’ The
25    Court finds that the Agreement is not procedurally unconscionable.”).
26                    ii. Substantive Unconscionability
27          Plaintiff contends that the arbitration agreement is substantively unconscionable.
28    Plaintiff contends that Defendant Heffler unlawfully included certain provisions in the

                                                     15
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.422 Page 16 of 18



 1    dispute resolution section of the subcontract. Plaintiff contends that Defendant Heffler
 2    imposed a harsh and oppressive condition on Plaintiff by subjecting Plaintiff to the terms
 3    of the prime contract. Plaintiff contends that it was forced to accept the unlawfully included
 4    provisions and the terms of the prime contract. Defendants contend that the arbitration
 5    agreement is not substantively unconscionable. Defendants contend that the arbitration
 6    agreement is bilateral and applies equally to Plaintiff and Defendant Heffler. Defendants
 7    assert that Plaintiff fails to establish the relationship between the allegedly unlawful
 8    provisions of the dispute resolution section of the subcontract and the arbitration agreement.
 9            Substantive unconscionability focuses “on overly harsh or one-sided results.”
10    Sanchez, 61 Cal. 4th at 910. The California Supreme Court has identified the following
11    formulations of substantive unconscionability: “overly harsh”, “unduly oppressive”, “so
12    one-sided as to shock the conscience”, and “unfairly one-sided”. Id. at 910-11. The
13    California Supreme Court has stated that there is no “conceptual difference among these
14    formulations” because “[a]ll of these formulations point to the central idea that
15    unconscionability doctrine is concerned not with a simple old-fashioned bad bargain, but
16    with terms that are unreasonably favorable to the more powerful party.” Id. at 911 (citations
17    omitted).    “[T]he paramount consideration in assessing conscionability is mutuality.”
18    Nagrampa, 469 F.3d at 1281 (alteration in original). “California law requires an arbitration
19    agreement to have a ‘modicum of bilaterality.’” Id. (quoting Armendariz, 24 Cal. 4th at
20    117).       “[A]rbitration provisions that are unfairly one-sided are substantively
21    unconscionable.”      Id.   Furthermore, “a claim of unconscionability often cannot be
22    determined merely by examining the face of the contract, but will require inquiry into its
23    setting, purpose, and effect.” Perdue v. Crocker Nat’l Bank, 38 Cal. 3d 913, 926 (1985).
24            Plaintiff’s co-owner states in a sworn declaration that “[i]n reviewing the complicated
25    language and various conditions precedent and cross-references of Section 17 of the
26    Subcontract between [Plaintiff] and [Defendant] Heffler . . . , I did not fully understand the
27    Dispute Resolution Procedure of the Subcontract . . . .” Ladda Decl. ¶ 2, ECF No. 13-1 at
28    2. Plaintiff co-owner further states that “[i]n approving this Subcontract on behalf of

                                                    16
                                                                                3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.423 Page 17 of 18



 1    [Plaintiff], I did not understand the Dispute Resolution Procedure to mean that any and all
 2    claims between [Plaintiff] and [Defendant] Heffler must be arbitrated, because the
 3    Subcontract provided various exclusions to the obligation to arbitrate.” Id. ¶ 3, ECF No.
 4    13-1 at 2.
 5          Plaintiff’s project manager states in a sworn declaration that he “signed the
 6    Subcontract between [Plaintiff] and [Defendant] Heffler . . . on behalf of [Plaintiff].”
 7    Kaliszewski Decl. ¶ 2, ECF No. 13-9 at 2. Plaintiff’s project manager further states that
 8    “[i]n reviewing the convoluted language and various prerequisites and cross-references of
 9    Section 17 of the Subcontract between [Plaintiff] and [Defendant] Heffler . . . , I did not
10    fully understand the Dispute Resolution Procedure of the Subcontract . . . .” Id. ¶ 3, ECF
11    No. 13-9 at 2. Plaintiff’s project manager further states that “[i]n signing on behalf of
12    [Plaintiff], it was not my understanding that the Dispute Resolution Procedure meant that
13    all claims between [Plaintiff] and [Defendant] Heffler must be arbitrated, because the
14    Subcontract provided lots of different exclusions to arbitration and called for arbitration
15    only if the Prime Contract had an arbitration requirement.” Id. ¶ 4, ECF No. 13-9 at 2.
16          “Plaintiff[] appear[s] to suggest that Defendants were required to present evidence
17    with respect to their motion to compel to the effect that [Plaintiff] understood the [provisions
18    of the arbitration agreement].” Baker v. Italian Maple Holdings, LLC, 13 Cal. App. 5th
19    1152, 1162 n.6 (2017). “However, it is well established that a party who signs a document
20    is presumed to have read it and to understand its contents.” Id. “It would be Plaintiff[’]s[]
21    burden to overcome this presumption; Defendants bore no burden to present affirmative
22    evidence that the [provisions] were explained to [Plaintiff] or that [Plaintiff] understood
23    them, or to otherwise preemptively negate any affirmative defense that Plaintiff[] might
24    have to the enforcement of the agreement[].” Id.
25          The Court finds that the arbitration agreement is not “overly harsh”, “unduly
26    oppressive”, “so one-sided as to shock the conscience”, or “unfairly one-sided”. Sanchez,
27    61 Cal. 4th at 910-11. The Court finds that the arbitration agreement is not substantively
28    unconscionable because it applies mutually to Plaintiff and Defendants and has the requisite

                                                    17
                                                                                 3:20-cv-01414-WQH-JLB
     Case 3:20-cv-01414-WQH-JLB Document 15 Filed 01/04/21 PageID.424 Page 18 of 18



 1    “modicum of bilaterality.” Nagrampa, 469 F.3d at 1281 (quoting Armendariz, 24 Cal. 4th
 2    at 117). The Court concludes that Plaintiff has failed to make an adequate showing of
 3    substantive unconscionability necessary to render the arbitration agreement in the
 4    subcontract unenforceable. See, e.g., Toma v. Bankers Life & Cas. Co., No. 18-cv-2046-
 5    WQH-MSB, 2019 WL 4229754, at *9-10 (S.D. Cal. Feb. 25, 2019) (citations omitted)
 6    (“Plaintiff’s assertions regarding lack of opportunity to negotiate, ask questions, or consult
 7    an attorney do not demonstrate substantive unconscionability.          Plaintiff’s assertions
 8    regarding lack of meaningful choice to sign the Agreement do not demonstrate substantive
 9    unconscionability. . . . Plaintiff’s assertions that the Agreement was a standardized fill-in-
10    the-blank form drafted only by Defendants do not demonstrate substantive
11    unconscionability.   Plaintiff fails to demonstrate that the Agreement is substantively
12    unconscionable.”).
13 VI.      CONCLUSION
14          IT IS HEREBY ORDERED that the Motion to Compel Arbitration and Stay
15    Proceedings filed by Defendants Heffler Contracting Group and Nationwide Mutual
16    Insurance Company (ECF No. 8) is GRANTED. Pursuant to 9 U.S.C. § 4, the parties are
17    directed to proceed to arbitration in accordance with the terms of the arbitration agreement.
18    Pursuant to 9 U.S.C. § 3, this action is STAYED pending arbitration.
19     Dated: January 4, 2021
20
21
22
23
24
25
26
27
28

                                                   18
                                                                               3:20-cv-01414-WQH-JLB
